Citation Nr: 1505458	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




REMAND

The Veteran served on active duty from May 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Pursuant to 38 U.S.C.A. § 1310 (West 2014) dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310; Dyment v. West, 13 Vet. App. 141  (1999), aff'd sub nom; Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  VA must make reasonable efforts to provide a medical opinion unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1344, 1348 (Fed. Cir. 2008) (citation omitted).  The Board finds that a medical opinion with respect to the cause of death claim is warranted.

The Veteran passed away in November 1971.  In January 2011, the appellant, who is the surviving spouse of the Veteran, filed an application for DIC compensation.  See January 2011 VA Form 21-534; August 2012 Notice of Disagreement (NOD).  The appellant asserts that during active military service, after the Veteran was injured in the line of duty, he began to abuse alcohol, which ultimately caused cirrhosis of his liver that in turn led to his death.

Of record is a certificate of death, which lists the immediate cause of the Veteran's death as cirrhosis of the liver.  (At the time of the Veteran's death, service connection was not in effect for a liver disability, but was in effect for a gunshot wound of the left upper extremity affecting muscle group VII and for left median and radial nerve impairment.)

The appellant is competent to report the onset and continuity of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no evidence of treatment or diagnosis for a liver condition until 1971, the evidence of record does not contain information that contradicts the appellant's report regarding the effects of the Veteran's service-connected disabilities on his psychiatric state, which allegedly led to his abuse of alcohol.  Accordingly, the appellant's statements reasonably raise the possibility that the Veteran's alcohol abuse may have been secondary to his service-connected gunshot wound residuals and consequently may have contributed to his death.  Accordingly, the Board finds that obtaining a medical opinion regarding the cause of the Veteran's death would likely be helpful.

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the appellant should be obtained and associated with the claims file.  The appellant should be advised that any records showing care for psychiatric disability and/or alcohol use would be relevant.  (Consent to obtain records should be obtained where necessary.)

The appellant should also be asked to provide a more detailed statement regarding the Veteran's use of alcohol, including when it started and how much he drank.  The appellant should be made aware that any statements or explanation from the Veteran that she may remember regarding his reasons for drinking would also be helpful.

2.  Thereafter, provide the claims file to an appropriate VA physician in order to obtain a medical opinion on the question of whether the Veteran's cause of death may be related to his military service or to any service-connected disability.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.  The reviewer must also consider the lay statements of record, including the appellant's statements regarding the Veteran's symptoms and use of alcohol.)

After reviewing the claims file, the reviewer should specifically opine as to the following: 

(a) Whether the Veteran experienced alcohol abuse that was more likely, less likely, or at least as likely as not caused or made worse by, or a symptom of, the Veteran's gunshot injury residuals, including any residual psychiatric disability caused or made worse by the gunshot wound.

(b) Whether the Veteran's gunshot injury residuals (with or without alcohol abuse, as opined above) caused, substantially and materially contributed to cause, combined to cause, or aided or lent assistance to the production of death.

The reviewer must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the reviewer must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (The originating agency should seek after any additional evidence suggested by the reviewer.)

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If a benefit sought is not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

